 



Exhibit 10.5
SECOND AMENDMENT OF THE
CENTURY ALUMINUM COMPANY
SUPPLEMENTAL RETIREMENT INCOME BENEFIT PLAN
     WHEREAS, Century Aluminum Company (the “Company”) adopted the Century
Aluminum Company Supplemental Retirement Income Benefit Plan effective as of
January 1, 2001 (the “Plan”); and
     WHEREAS, the Company wishes to further amend the Plan to modify the manner
in which the enhanced retirement benefit (“EPB”) is calculated and to clarify
the calculation of the unlimited pension benefit (“UPB”); and
     WHEREAS, the Company may so amend the Plan with the approval of the
Compensation Committee under Section 13 thereof;
     NOW, THEREFORE, effective as of June 28, 2005, the Plan is amended as
follows:
     1. Paragraph (a) of Section 5 Amount of Supplemental Retirement Income
Benefit is amended to read in full as follows:
     (a) Unlimited Pension Benefit (UPB). An annual retirement benefit for life
shall be payable under the Plan to a Participant equal to the additional annual
benefit which would have accrued to the Participant under the Pension Plan if
certain annual benefit and compensation limitations imposed by applicable law
were disregarded and if the calculation of “Final Average Monthly Compensation”
under the Pension Plan was modified as described in subparagraph (iii) below
(the “unlimited pension benefit” or “UPB”), the amount of which shall be
determined as follows:
          (i) The limitation on annual benefits under the Pension Plan with
respect to such Participant under Section 415 of the Code shall be disregarded;
          (ii) The dollar limitation of Section 401(a)(17) of the Code on the
amount of annual compensation that may be taken into account under the Pension
Plan shall be disregarded;
          (iii) “Final Average Monthly Compensation” under the Pension Plan
shall be calculated by reference to “Compensation” in any three calendar years
(out of the last ten calendar years of employment) which produces the highest
monthly average; and

 



--------------------------------------------------------------------------------



 



          (iv) The annual amount payable to the Participant under the Pension
Plan (after the limitations described in subparagraphs (i) and (ii) above and
before the modification described in subparagraph (iii) above) shall be credited
against and shall reduce the UPB payable under the Plan.
     2. The following concluding sentence is added to paragraph (b) Enhanced
Retirement Benefit (“ERB”) of Section 5:
Notwithstanding the immediately preceding sentence, the Participant’s ERB shall
be adjusted as follows:
          (i) Increased to the extent the Participant’s ERB would be higher if
his Targeted Retirement Income had been based on actual pay (base pay and cash
bonuses) during any three calendar years out of his last ten calendar year of
employment with the Company that produces the highest average annual pay; and
          (ii) Reduced to the extent the Participant’s Supplemental Benefit
Accrual under Appendix A to the Pension Plan payable annually in excess of the
annual amount that would otherwise have been payable to the Participant under
the Pension Plan exceeds the Participant’s UPB.
     TO RECORD THE ADOPTION OF THIS SECOND AMENDMENT OF THE PLAN WITH THE
APPROVAL OF THE COMPENSATION COMMITTEE, Century Aluminum Company has caused this
document to be executed on its behalf by its duly authorized officer.

                  CENTURY ALUMINUM COMPANY      
Dated: June 28, 2005
  By:        /s/ Gerald J. Kitchen    
 
           
 
           Gerald J. Kitchen    
 
                Title: Executive Vice President    

 2

 